PER CURIAM.
Affirmed. See Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980); McGregor v. McGregor, 418 So.2d 1073 (Fla. 5th DCA 1982) (a change in the child’s supervisory needs occasioned by maturation process may be evidence of material change of circumstances justifying a change in custody). See also New York ex rel. Halvey v. Halvey, 330 U.S. 610, 67 S.Ct. 903, 91 L.Ed. 1133 (1947) (stating Florida rule that court which originally awarded custody is within its jurisdiction to change custody where material facts were unknown to court when order entered originally); Klein v. Klein, 204 So.2d 239 (Fla. 3d DCA 1967) (same), cert. denied, 214 So.2d 622 (Fla.1968).